El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Después de celebrada la vista de esta apelación se nos presentó moción para que la desestimemos por el motivo de que no tenemos jurisdicción para resolverla de acuerdo con el caso de Collazo v. Dávila, 45 D.P.R. 609. En él se resolvió que en un procedimiento ex parte para elevar a documento público un testamento ológrafo no es apelable la resolución que en él recaiga, de acuerdo con el artículo 702 del Código Civil (643 de la edición de 1930), según el cual cualquiera *359que sea la resolución de la corte de distrito, se llevará a efecto, no obstante oposición, quedando a salvo los derechos de los interesados para ejercitarlos en el juicio que corres-ponda; pero en el caso presente no se trata de un procedi-miento ex parte como en el de Collazo, supra, sino de un jui-cio contencioso declarativo de si una carta contiene un testa-mento y de las personas a que él se refiere, por lo que siendo apelable esa resolución de acuerdo con el artículo 295, No. i, del Código de Enjuiciamiento Civil, tenemos jurisdicción para resolver el presente recurso y no procede su desestimación'.
Los demandantes en este pleito son tres hermanos de Joaquín G-ómez de Agüero Cordero y han dirigido su acción contra los dos hijos de otro hermano de los demandantes, lla-mado Jesús, que falleció en 1918. El pleito tiene por objeto que se declare que una carta escrita por el hermano Joaquín, quien falleció en Barcelona, España, el 11 de noviembre de 1929 a los sesenta años de edad, contiene su testamento y que éste es a favor de los tres demandantes. Esa demanda fué declarada sin lugar con costas porque la corte inferior entendió que dicha carta no contiene el testamento de Joa-quín y porque aunque lo contuviera no sería a favor sola-mente de los tres demandantes.
En la apelación interpuesta contra esa sentencia por los demandantes, éstos alegan como motivos de su recurso que son erróneos los dos fundamentos de la sentencia y que tam-bién lo es la condena de costas.
La carta que escribió Joaquín Gómez de Agüero Cordero y que se alega contener su testamento a favor de los tres hermanos demandantes es así:
“(Exhibit ‘C’) — Barcelona, octubre 10/29. — Querida Anita: Tu carta de fecha 17 de septiembre la he recibido hoy, la que dirijiste a la Rambla de Cataluña. En el alma siento no poderte dar buenas noticias mías, pues desde que llegué de San Sebastián lie empeorado al extremo que he resuelto el operarme pues tengo un miedo ho-rrendo el cojer aquí cama en una enfermedad grave como se me va haciendo ésta. Los dolores allá en San Sebastián me daban dos veces al día, pero aquí son continuos y hasta de noche. Mucho me *360ha pesado el haber dejado mi País y mi casa que por mala que sea, es mejor que uu País extraño. Ya te supondrás lo que estaré su* friendo moral y materialmente.
“Como te decía en una de mis anteriores en mi baúl en el bolsillo adentro de un chaleco está mi alfiler y Emma tiene una parte de] comprobante de la carta de crédito la otra está en el baúl. Mi yo* luntad es que lo mío sea para ustedes, dándole una cantidad a una niña-que en un campo llamado Arenas de Utuado, responde al nonu bre de Ana Ma. Matos.
“Mañana voy a hablar con el Cirujano. El médico me asegura que quedaré bien, pero para dar este paso ya te supondrás lo que estoy sufriendo.
“Pídanle a Dios por mí y sepan que mi pensamiento está en ustedes.
Los abraza,
“(Fdo.) Joaquín.”
Los apelantes dicen qne los términos de esa carta son análogos a los de la carta en el caso de Vázquez v. Vázquez, 34 D.P.R. 241, qne declaramos contenía nn testamento oló-grafo.
El acto por el cual una persona dispone para después de su muerte de todos sus bienes, o de parte de ellos, se llama testamento. Así lo define el artículo 616 del Código Civil, edición de 1930. Como consecuencia de ese precepto, para que exista un testamento debe aparecer de él que la persona que lo hizo tuvo la voluntad o intención deliberada de dis-poner de sus bienes para después de su muerte, por ser el requisito esencial de todo testamento, según dijimos en el caso de Pastor v. Miró, 34 D.P.R. 52, y en el de Vázquez, supra. Esa es la piedra de toque para decidir si la carta en cuestión contiene el testamento de Joaquín Gómez de - Agüero.
De la lectura de esa carta aparece que cuando Joaquín Gómez de Agüero la escribió estaba bastante enfermo, sufría mucho, al día siguiente iría donde el cirujano; que el médico le aseguraba que quedaría bien pero para él dar ese paso, de ir . donde el cirujano, sufría mucho. Todas esas palabras y otras de la carta demuestran que la persona que la escribió *361sabía que su vida estaba en peligro porque aparte' de su en-fermedad iba a sufrir una intervención quirúrgica, que como ■casi todas suele tener algún riesgo para la vida de una persona. Esa carta, escrita en ese estado de ánimo, dice tam-bién, después de referirse a donde estaba un alfiler de cor-bata suyo y una parte del comprobante de su carta de crédito, lo siguiente: “Mi voluntad es que lo mío sea para ustedes, dándole una cantidad a una niña que en un campo llamado Aienas de Utuado responde al nombre de Ana Ma. Matos.” Estas palabras claramente, a nuestro entender, contienen el testamento de Joaquín Gómez de Agüero porque no sólo de-clara su voluntad ‘ ‘ de que lo mío sea para ustedes, ’ ’ sino que también dispone que se entregue una cantidad a una niña de-terminada, sin que el fieeho de que no especifique la cantidad que debe entregársele quite valor al testamento. Lo esencial es que él dispusiera de sus bienes y esa disposición volunta-ria está claramente expresada en esa carta. Si a lo expuesto se agregan las circunstancias del momento en que esa carta fué escrita, se llegará fácilmente a la conclusión de que ella ■contiene el testamento de Joaquín Gómez de Agüero, pues ■dispone de sus bienes ante el temor de su muerte.
Este caso es análogo al que resolvió el Tribunal Supremo de España y que se cita en Pastor v. Miró, supra, en el que ■se decía en la carta que fué declarada testamento: “En esta primera carta de novios va mi testamento, todo para tí para que me quieras siempre y no dudes del cariño de tu Matilde. ’ ’ El caso de Vázquez a que antes nos fiemos referido y en el que también se declaró por nosotros testamento el contenido de una carta, es similar al presente, pues en él al escribir una persona a su hermana le dijo que tenía una póliza de seguro y que se lo informaba puesto que ella era la. única de sus hermanas solteras y era su única heredera.
Como en la carta que Joaquín escribió a su hermana Anita dice que su voluntad es que todo sea “para ustedes,” los demandantes presentaron evidencia con el fin de probar que la carta se refiere a los tres demandantes. De esa prueba *362aparece que los tres demandantes y sus otros dos hermanos-Joaquín y Jesús eran muy unidos y vivieron en la casa de sus padres en Río Piedras antes y después de la muerte de éstos: que el hermano Jesús falleció en 1918 dejando dos hijos de su matrimonio con Belén Aldea: que ésta, en repre-sentación de sus hijos menores de edad, presentó demanda en 1924 contra los tres demandantes y el hermano Joaquín alegando que el testamento de Jesusa Cordero, madre de los demandantes y de Joaquín y abuela de los menores hijos de Jesús, era falso: que ese pleito produjo en los demandantes y en «Joaquín un gran disgusto y la ruptura de relaciones con la familia del fallecido Jesús: que en los viajes que hizo Joaquín a España escribía todas las semanas a los tres de-mandantes dirigiendo las cartas a nombre de todos o de al-gunos de ellos, como aparece de cartas que presentaron.
De la prueba de los sobrinos demandados aparece, según la declaración de Belén Aldea, madre de los demandados, que efectivamente los hermanos Gómez de Agüero eran muy uni-dos y tenían igual carácter: que ella y su marido estuvieron separados trece años, viviendo entonces Jesús con sus her-manos y ella y los hijos en la casa de los hermanos de ella: que cuando su marido se enfermó estaba en la casa, de sus hermanos, quienes lo recluyeron en el Manicomio, lo que ella supo después de estar allí, donde falleció: que cuando su suegra enfermó y murió en 1923 fué a la casa donde vivía la familia Gómez de Agüero, siendo ésa su última visita a esa familia: que con motivo del pleito que puso en nombre de sus hijos contra los tíos de ellos después de la muerte de la madre de los mismos, se enfriaron las relaciones entre su familia y la de aquéllos, pero que luego se reconciliaron y Joaquín era atento con sus sobrinos y en sus viajes escribía postales a ellos y les hacía pequeños regalos: y que cuando-Joaquín se ausentó para España la última vez no fué a des-pedirse de sus sobrinos. La demandada Virginia admitió que las relaciones entre ambas familias se entibiaron con motivo-del pleito, pero dijo que después se restablecieron y que ella *363iba a la casa de los tíos y que Joaquín en sns viajes le es-cribía postales, las qne leyó en el juicio y le enviaba retratos suyos, que mostró, y le bacía algunos pequeños regalos. Tin testigo, novio de Virginia, declaró que algunas veces la acom-pañó a la casa de sus tíos. El otro demandado y otro tes-tigo poco dijeron sobre ese particular.
Es frecuente qne cuando surge una separación entre los consortes en un matrimonio y cada uno de ellos vuelve a vivir con sus respectivas familias, las relaciones de amistad y pa-rentesco entre los separados y sus respectivas familias des-aparezcan o por lo menos queden muy limitadas, por lo que puede razonablemente concluirse que después de la separa-ción de Jesús Grómez de Agüero y de su esposa Belén Aldea las relaciones entre la familia del marido, donde él fué a vivir, y la de la esposa debieron quedar muy quebrantadas, como lo demuestra el becbo de que Belén fuera a la casa de los tíos de sus bijos al morir la abuela de éstos, sin que vol-viera después a esa casa. Si a esto agregamos que el pleito en que se imputaba a los hermanos del fallecido Jesús que el testamento de la madre de ellos era falso les produjo un gran disgusto, como lo produciría, naturalmente, a cualquier persona, puede concluirse sin dificultad que las relaciones entre esas dos familias quedaron terminadas como reconoce Belén Aldea; y si a esto se agrega el cariño fraternal que Joaquín y los tres hermanos se profesaban, que vivían juntos, y que Joaquín les escribía con mucha frecuencia a los tres o a al-gunos de ellos para los tres sin que en las cartas presentadas mencionase a sus sobrinos, se hace fácil concluir que cuando escribió a su hermana Anita diciéndole “mi voluntad es que lo mío sea para ustedes,” se refería solamente a ellos, a los tres hermanos que ahora son demandantes y no a sus sobri-nos, por las circunstancias expresadas.
La dificultad que tiene la anterior conclusión es que la prueba que los demandados presentaron tendía a demostrar que si bien hubo el disgusto entre las familias producido por el pleito, luego se reconciliaron y que la demandada Virginia *364visitaba la casa de sus tíos y recibió postales de Joaquín cuando viajaba y retratos de él y también una carta, que no fué presentada en el juicio por baber sido rota pero cuyo con-tenido permitió la corte inferior, quizá indebidamente, que se dijera oralmente como prueba supletoria, con la protesta de los demandantes; y que en esa prueba se fundó la corte inferior para declarar que si la carta contuviera un testamento la palabra “ustedes” no se refería a los demandantes so-lamente sino también a sus sobrinos. Nos parece que aún dando crédito a la prueba de los demandados, no es suficiente, teniendo en cuenta todas las circunstancias concurrentes en este caso y que fiemos consignado, para destruir la conclu-sión de que cuando Joaquín escribió su carta-testamento a su hermana Anita diciendo “mi voluntad es que lo mío sea para ustedes,” se refería fínicamente a los tres hermanos con quienes vivió por sesenta años, con quienes estuvo siempre tan íntimamente unido y a quienes siempre dirigía sus car-tas cuando se ausentaba de esta Isla. Aparte de esto, si él hubiera querido que sus bienes fuesen también para sus so-brinos, le hubiera sido fácil decir “para ustedes y mis sobri-nos”, como lo hizo cuando quiso que a la niña de Utuado se le entreg’ara una cantidad.
. La sentencia apelada debe ser revocada y dictarse otra declarando con lugar la demanda en sus dos extremos, sin especial condena de costas.